Citation Nr: 0033650	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for service-connected rheumatoid arthritis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied entitlement to an 
evaluation in excess of 40 percent for rheumatoid arthritis 
and which denied entitlement to TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected rheumatoid arthritis is 
currently manifested by exacerbations occurring from one to 
three times per year, with warmth, joint swelling, pain, and 
stiffness in the small joints, such as the wrists and hands, 
but is not manifested by deformity of the joints, anemia, 
weight loss, other impairment of health, or a need to use 
disease-modifying medications.

3.  The veteran is unable to work, but his service-connected 
rheumatoid arthritis alone does not preclude substantial 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for service-connected rheumatoid arthritis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.3, 4.71a, Diagnostic Code 5002 (2000).

2.  The veteran is not individually unemployable by reason of 
his service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a claim submitted in January 1998, the veteran sought an 
increased evaluation for his service-connected rheumatoid 
arthritis, and contended that he had lost his employment as 
result of the service-connected disability.  

1.  Claim for increased evaluation for rheumatoid arthritis

Historically, by a rating decision issued in June 1968, the 
veteran was awarded service connection for rheumatoid 
arthritis, and that disability was evaluated as 20 percent 
disabling.  That evaluation was increased to 40 percent, 
effective in 1992, and that evaluation remains in effect.

Private clinical records dated in February 1997 reflect that 
the veteran complained of a flare-up of arthritis.  Both 
rheumatoid and degenerative arthritis were diagnosed.  The 
veteran again complained of a flare-up of arthritis in August 
1997.  At that time, the care provider stated that the 
veteran's arthritis was worsening.  Clinical records dated in 
May 1998 reflect that the veteran had painful range of motion 
in most joints.  In August 1998, the veteran's back pain was 
so severe he was wearing a back brace. 

VA clinical records reflect that in April 1997, the veteran's 
sedimentation rate, on laboratory examination of the blood, 
was 16, which the examiner described as "mildly increased," 
but not requiring disease-modifying antirheumatic drug 
(DMARD) therapy.  The veteran complained of increased back 
pain.  May 1997 treatment notes reflect that the veteran was 
diagnosed as having sleep apnea.  In September 1997, the 
veteran complained of a flare-up of his rheumatoid arthritis, 
describing pain in his left hip.  In January 1998, it was 
noted that the veteran had known rheumatoid arthritis but had 
increasing lumbosacral and thoracic back pain. 
On VA examination conducted in February 1998, the veteran 
complained of discomfort in the area of the sternum, and 
complained of severe low back pain.  There were tight muscles 
in the lumbar region and the veteran had pain with bending 
over and straightening up.  He was unable to heel-toe walk 
due to back pain.  On examination of the hand, he was able to 
make a full functional fist.  He had good pinch, normal grip, 
normal dexterity, and there were no abnormalities of the 
joints.  Laboratory examination of the blood was 
unremarkable.  Radiologic examination disclosed degenerative 
changes of the thoracic and lumbar spines and slight 
degenerative changes of the first carpometacarpal and 
metatarsophalangeal joints.  The examiner assigned a 
diagnosis of slight degenerative changes of the fingers in 
the right hand.

The veteran reported that he was on medications, but that, 
some mornings, his back and hips hurt so bad that he was 
forced to crawl initially on getting up.  He related that his 
hip pain was radiation of pain from the back.  He also 
reported that his hands would swell up.  He had a limping 
gait due to back pain.  Radiologic examination of the right 
hip showed degenerative changes.  A diagnosis of degenerative 
joint disease of the right hip was assigned. 

A February 1998 statement from the veteran's former employer 
states that the veteran's job required him to enter and leave 
a car or van frequently, and that the veteran was unable to 
attend work, or, if he came to work, was forced to crawl.  
The veteran's inability to attend work was stated as the 
reason for his termination.  

October 1998 VA outpatient records disclose that the veteran 
had mild narrowing of the C3-C4 neural foramina on the right.  
He reported flare-up of rheumatoid arthritis, especially in 
the right shoulder and left wrist and hand.  Reports of 
laboratory examinations of the blood conducted from January 
1999 to April 1999 disclose hemoglobin and hematocrit within 
normal ranges.  January 1999 clinical notes reflect that 
yearly examination of the blood for purposes of determining 
severity of rheumatoid arthritis was ordered.  The only 
diagnoses assigned on evaluation in February 1999 were 
chronic back pain and degenerative joint disease.  April 1999 
treatment notes reflect that the veteran complained of 
increased hand pain over the past weeks, and there was heat 
in the wrists and hands.  
At a personal hearing conducted in September 1999, the 
veteran testified that he had pain and stiffness in the 
mornings, for a variable amount of time, lasting up to an 
hour, fatigue, pain in the joints, swelling of the hands, 
with flare-ups once or twice a month of such severity that he 
would barely be able to move and unable to get out of bed.  
He testified that, when he was able to walk, he used a cane 
to assist with ambulation.  The veteran testified, in 
essence, that he knew he had both rheumatoid arthritis and 
degenerative arthritis and that all his joints were painful, 
and that he believed that the rheumatoid arthritis was the 
basic cause of the pain.

In a September 1999 opinion, a VA reviewer, after reviewing 
all the evidence of record, concluded that the veteran 
manifested rheumatoid arthritis in service from 1966 to 1968, 
that the rheumatoid arthritis became quiescent in the 1970's.  
The veteran began manifesting degenerative joint disease, 
especially of the spine.  In January 1999, degenerative disc 
disease of multiple discs was present as well.  Evidence that 
the veteran had heat at his hands and wrists in July 1999 
reflects that the veteran had an inflammatory reaction, 
consistent with rheumatoid arthritis, reflecting a 
reactivation of rheumatoid arthritis.  

The reviewer concluded that the veteran's major, long-term 
symptoms and restrictions were due to degenerative joint 
disease of the large joints and spine.  The reviewer opined 
that the veteran also had recent small joint reactivity 
compatible with rheumatoid arthritis, which caused 
significant restriction for the veteran's comfort and 
interfered with daily personal care activities requiring 
dexterity and strength of the wrists and hands.  

The veteran's rheumatoid arthritis is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002, which provides 
that rheumatoid arthritis as an active process, with one or 
two exacerbations a year in a well-established diagnosis, 
warrants a 20 percent rating.  Active rheumatoid arthritis 
with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, warrants a 40 percent rating.  Active rheumatoid 
arthritis with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, warrants a 60 percent rating.  Active 
rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating, warrants a total rating.  This diagnostic 
code specifically provides that ratings for the active 
process will not be combined with the residual ratings for 
limited motion or ankylosis; rather the higher evaluation is 
to be assigned.  Id.

Following a review of the evidence of record, the Board does 
not object to the 40 percent evaluation currently assigned 
for the veteran's rheumatoid arthritis.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent.  A 60 percent evaluation requires 
evidence of weight loss and anemia productive of severe 
impairment of health.  Although the veteran testified that he 
had been treated for anemia in the past, the evidence 
reflects that the veteran has not been treated for anemia 
since he submitted the claim which is the basis of this 
appeal, and reflects that the veteran's hemoglobin and 
hematocrit have been within normal limits.  The veteran 
testified that his weight had fluctuated, and that he had 
experienced weight loss from 195 pounds to 175 pounds, but 
there is no medical opinion that this weight loss presented 
any health impairment for the veteran.  Instead, the evidence 
reflects that the veteran, whose reported height is about 5 
feet, 7 inches, is described as overweight, and has been 
encouraged to loose weight.

The criteria for an evaluation in excess of 40 percent also 
requires severely incapacitating exacerbations occurring four 
or more times a year.  While the evidence reflects that the 
veteran experiences incapacitating attacks of joint pain, the 
medical evidence establishes that the veteran's severe joint 
pain, especially the back and hip pain which prevent him from 
working and, some days, prevent him from getting out of bed, 
is related primarily to degenerative joint disease of the 
spine.  Service connection for that disorder has previously 
been denied.  

While the veteran has stated that he believes his service-
connected rheumatoid arthritis is responsible for his 
severely incapacitating pain, the medical evidence of record, 
primarily the VA outpatient treatment notes and the September 
1999 VA opinion, is contrary to the veteran's lay belief.  In 
particular, the clinical notes during the pendency of this 
claim do not reflect that the veteran was placed on any 
disease-modifying anti-rheumatic drugs, although he continued 
to take medications to relieve muscle spasms and pain.

The evidence establishes that the veteran does not have 
constitutional manifestations associated with active joint 
involvement of rheumatoid arthritis.  The evidence 
establishes that the veteran does not have weight loss and 
anemia productive of severe impairment of health.  The 
evidence establishes that the veteran does not have more than 
three exacerbations of rheumatoid arthritis which are 
severely incapacitating yearly.  The evidence establishes 
that the veteran does have at least three exacerbations 
yearly of back and hip pain, but the evidence establishes 
that those exacerbations are not attributable to the 
veteran's service-connected rheumatoid arthritis, but, 
instead, are attributable for a disorder for which service 
connection has been denied.

Because the veteran's disability is rated under Diagnostic 
Code 5002, a code which is not predicated solely on loss of 
range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply to warrant 
an increased evaluation under DC 5002 or a separate 
compensable evaluation.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board notes that these factors were considered 
in reaching the determination that a 40 percent evaluation 
was warranted.

The preponderance of the evidence establishes that the 
veteran does not meet or approximate the criteria for an 
evaluation in excess of 40 percent for rheumatoid arthritis, 
and the appeal for an increased evaluation must be denied.

2.  Entitlement to TDIU

The veteran has been granted service connection for 
rheumatoid arthritis, which is evaluated as 40 percent 
disabling.  That is the veteran's only service-connected 
disability.  

The evidence reflects that the veteran has experience as a 
welder, and, after completion of a college education, has 
experience as a case manager for a mental health facility.  

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he is able to meet the requirements of 38 C.F.R. § 
4.16(b).  It is the established policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Extraschedular 
consideration is required for veterans who are unemployable 
by reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

In this case, the veteran is service-connected for one 
disorder, rheumatoid arthritis, which is currently evaluated 
as 40 percent disabling.  Thus, the veteran does not meet the 
schedular criteria in 38 C.F.R. § 4.16(a).  Therefore, the 
issue is whether the evidence warrants a finding on an 
extraschedular basis that his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work that is more than marginal that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991). 
For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place him in a different position 
than other veterans having a combined 40 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service- 
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran has testified to his belief that he is unable to 
obtain or retain employment as a result of his service-
connected rheumatoid arthritis.  However, the record reflects 
that the veteran worked, despite diagnosed rheumatoid 
arthritis, until degenerative joint disease of the spine, 
degenerative disc disease of the spine, and other medical 
disorders, were diagnosed and increased in severity.  The 
evidence establishes that the veteran was unable to continue 
his employment because his joint pain, primarily non-service-
connected back and hip pain, was so severe that he was unable 
to get in and out of a car or van.  

Moreover, the Board notes that the SSA determination that the 
veteran was unemployable did not include consideration of the 
veteran's service-connected disability.  

The Board also notes that the reviewer who provided a 
September 1999 VA opinion stated that the veteran's service-
connected rheumatoid arthritis affected mainly comfort, 
activities of daily living, and dexterity.  The September 
1999 medical opinion makes it clear that the veteran's 
inability to get in and out of a car or van was not related 
to an exacerbation of the service-connected rheumatoid 
arthritis.  VA outpatient treatment records are consistent 
with this opinion, and reflect that the veteran's complaints 
and treatment following submission of the claim on appeal 
were primarily associated with pain in the large joints, 
diagnosed as degenerative joint disease, and only to a lesser 
degree was the treatment for rheumatoid arthritis.  

There is no evidence that any health care provider has 
concluded the veteran is unable to work due to his service-
connected rheumatoid arthritis.  In the absence of medical 
evidence that the veteran's service-connected disabilities, 
PTSD and the residuals of a right thigh wound, result in 
unemployability, the Board does not find that the record 
establishes, or places in equipoise, the evidence to support 
a finding that there is some unusual factor here resulting 
from the veteran's service-connected disabilities which made 
him unable to perform the physical and mental acts required 
by employment.

Thus, the Board finds that the preponderance of the evidence 
demonstrates that the veteran is not individually 
unemployable as a result of his service-connected disability.  
The evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  Since the benefit the veteran is seeking may 
only be awarded if the veteran's service-connected disability 
precludes substantial gainful employment, without 
consideration of any disability or disorder for which service 
connection is not in effect, the appeal must be denied.


ORDER

The appeal for entitlement to an increased evaluation in 
excess of 40 percent for service-connected rheumatoid 
arthritis is denied.

The appeal for entitlement to a total disability evaluation 
based on individual unemployability due to a service-
connected disability (TDIU) is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

